Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hector David Portillo appeals the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Portillo, No. 1:95-cr-00522-LMB-1 (E.D. Va. Nov. 3, 2016), We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED